In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2950

A LAN K RESS and R ANDY C ARR,
                                              Plaintiffs-Appellants,
                                 v.

CCA OF T ENNESSEE, LLC, doing
business as C ORRECTIONS C ORPORATION
OF A MERICA , et al.,
                                   Defendants-Appellees.


             Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
      No. 1:08-cv-00431-LJM-DML—Larry J. McKinney, Judge.



   A RGUED JANUARY 10, 2012—D ECIDED S EPTEMBER 14, 2012




 Before B AUER, R OVNER, and SYKES, Circuit Judges.
  B AUER, Circuit Judge. The plaintiffs-appellants, Alan
Kress and Randy Carr (“Appellants”), appeal an order
from the Indiana district court denying class certifica-
tion in part and an order granting summary judgment
in favor of appellees Corrections Corporation of
America, et al. (“CCA”), the owner and operator of the
2                                               No. 11-2950

Marion County Correctional Center (“the jail”), located
in Indianapolis, Indiana. We affirm.


                   I. BACKGROUND
     In 2008, Appellants were inmates at the jail, located
in Indianapolis, Indiana. The jail was operated by CCA
pursuant to a contract with the Marion County Sheriff’s
Department. According to Appellants, the jail provided
inadequate medical care and exposed inmates to inhu-
mane living conditions so egregious that they amounted
to cruel and unusual punishment in violation of the
Eighth Amendment. In April 2008, Appellants filed a
complaint and a subsequent amended complaint against
CCA seeking injunctive and declaratory relief under
28 U.S.C. §§ 2201-02 and Rule 57 of the Federal Rules
of Civil Procedure. In June 2008, Appellants filed a
motion for class certification, defining their class as “any
and all persons currently, or who will be in the future,
confined in the [jail] facility.” In December 2010, the
district court certified the class, naming Appellants as
class representatives, but dismissed many of the claims
filed in Appellants’ complaint from class certification.
The dismissed issues included Appellants’ claim that
the jail failed to provide adequate medical care, that the
conditions of confinement inside the jail were inhumane,
and that the procedures in the jail violated inmates’
rights under the Health Insurance Portability and Ac-
countability Act (“HIPAA”). Appellants filed a motion
for reconsideration which was denied the following
month. CCA moved for summary judgment on the re-
No. 11-2950                                              3

maining issues, and in April 2011 the district court
granted their motion. Appellants also filed a motion
to amend the judgment which was denied.
  On appeal, Appellants seek review of the court’s deci-
sion to deny class certification of their claim regarding
CCA’s reduction of daily pill calls for inmates from
three per day to two per day, the court’s order granting
summary judgment in favor of CCA, and the district
court’s order denying Appellants’ motion to amend
the judgment.


                     II. ANALYSIS
  The issues on appeal require this Court to employ
more than one standard of review. So, we first review the
district court’s decision regarding class certification for
an abuse of discretion because “the law gives broad
leeway to district courts in making [such] decisions.”
Amchem Prods. v. Windsor, 521 U.S. 591, 630 (1997). A
district court abuses its discretion when it commits an
error of law or makes a clearly erroneous finding of
fact. Christmas v. City of Chicago, 682 F.3d 632, 638 (7th
Cir. 2011). With respect to Appellants’ appeal of the
district court’s grant of summary judgment, that decision
is reviewed de novo and is appropriate if the pleadings,
depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a
matter of law. Outlaw v. Newkirk, 259 F.3d 833, 836-37
(7th Cir. 2001); Fed. R. Civ. P. 56(c).
4                                                 No. 11-2950

    A. Class Certification
  In February 2008, CCA changed the jail’s general pill
call procedure by ordering a reduction in the number
of daily rounds of medicine given to inmates; daily
rounds were reduced from three per day to two per day.
The jail’s resident physician evaluated each inmate’s
medication program and exceptions were made; third
rounds continued to be given to those inmates with
unique medical needs. No exceptions were made for
Appellants. Appellants claimed this was inadequate
medical care, violating the rights of inmates under the
Eighth and Fourteenth Amendments and the Indiana
Administrative Code 210 § 3-1-11. Appellants included
this issue in their motion for class certification pursuant
to Federal Rule of Civil Procedure 23.
  The Eighth Amendment “safeguards the prisoner
against a lack of medical care that may result in pain
and suffering which no one suggests would serve any
penological purpose . . . [and] prison officials violate
the Constitution if they are deliberately indifferent to
prisoners’ serious medical needs.” Arnett v. Webster, 658
F.3d 742, 750 (7th Cir. 2011) (quoting Estelle v. Gamble,
429 U.S. 97, 103 (1976); Rodriguez v. Plymouth Ambulance
Serv., 577 F.3d 816, 828 (7th Cir. 2009)).
    Regarding class certification, Rule 23(b)(a) states:
      [F]our threshold requirements applicable to all class
      actions: (1) numerosity (a class [so large] that joinder
      of all members is impracticable); (2) commonality
      (questions of law or fact common to the class);
      (3) typicality (named parties’ claims or defenses are
No. 11-2950                                                  5

    typical . . . of the class); and (4) adequacy of repre-
    sentation (representatives will fairly and adequately
    protect the interests of the class).
Amchem, 521 U.S. at 613. If the party certification fails
to meet any of these four requirements, class certification
is precluded. Harriston v. Chi. Trib. Co., 992 F.2d 697,
703 (7th Cir. 1993) (citing Valentino v. Howlett, 528 F.2d 975,
978 (7th Cir. 1976)).
  The district court denied class certification with
respect to the reduction based on a failure to satisfy
the typicality requirement. The court explained: “[c]laims
of inadequate medical care by their nature require indi-
vidual determinations, as the level of medical care
required to comport with constitutional and statutory
standards will vary depending on each inmate’s circum-
stances, such as preexisting medical conditions.”
  In response, Appellants rely on Smentek v. Sheriff of
Cook County, No. 09 C 529, 2010 U.S. Dist. LEXIS 122145
(N.D. Ill. Nov. 18, 2010). In Smentek, a putative class action
was brought on behalf of prisoners who were denied
adequate dental care, in violation of 42 U.S.C. § 1983, after
the number of dental staff were reduced at the jail.
Smentek, 2010 U.S. Dist. LEXIS 122145, at *1-2. In that case,
evidence was presented to show that all plaintiffs had
“experienced dental pain and significant delays in treat-
ment, if [they were] treated at all.” Smentek, 2010 U.S. Dist.
LEXIS 122145, at *2. Appellants highlight similarities
between Smentek and the instant case and argue that
because the court in Smentek certified the class, the court
below abused its discretion by not following suit. We
6                                               No. 11-2950

disagree. Though some similarities may exist between
the two cases, the district court’s decision in Smentek
was based on fact-specific findings that differ from the
instant case. In no way does the Smentek decision
govern Appellants’ case nor does it indicate an abuse
of discretion on the part of the district court.


    B. Summary Judgment
  Appellants argue the district court improperly granted
summary judgment denying their claims for injunctive
relief. The district court ruled that they failed to present
sufficient evidence to create a genuine issue of fact
because Appellants could not establish the existence of
current and ongoing constitutional violations at the jail.
  According to Appellants, during their detention inside
the jail, inmates were subjected to conditions of confine-
ment that violated their constitutional rights. Appellants
claimed: inmates arrived at the jail and were held any-
where from 6 to 18 hours without food or water in a
15’ x 15’ holding cell with 20-30 other inmates and one
toilet without running water or a working sink; when
moved from the initial holding cell, inmates were placed
in a bigger room with 100-150 inmates for up to 6 to
8 days without beds and with only one toilet and sink
while awaiting dorm assignments; 8’ x 8’ segregation
cells that housed three inmates at one time; there was
mold in shower and sink areas as well as in heating and
air conditioning vents; there were gnats in the dorm
and toilet areas, as well as around trash containers; and
inmates were subject to medical intake sessions in which
No. 11-2950                                                7

they were forced to reveal personal medical histories
in front of, or within earshot of, other inmates in viola-
tion of HIPAA.
   In response, CCA presented an affidavit from 2011 in
which the jail warden testified that measures had been
taken to remedy the aforementioned problems in 2008
and 2009, after the Appellants had left the jail. Appellants
do not dispute these remedial measures were taken.
  As the district court properly stated, under § 1983,
declaratory or injunctive relief is only proper if there is a
continuing violation of federal law. Green v. Mansour, 474
U.S. 64, 73 (1985). “When there is no continuing viola-
tion of federal law, injunctive relief is not part of a
federal court’s remedial powers.” Al-Alamin v. Gramley,
926 F.2d 680, 685 (7th Cir. 1991). Therefore, due to the
lack of evidence of any ongoing constitutional violations,
the district court had no choice. The grant of summary
judgment was proper.


  C. Appellants’ Motion to Amend Judgment
  After the district court’s entry of summary judgment
in favor of CCA, Appellants filed a motion to amend
judgment; it was denied. On appeal, Appellants assert
that the district court erred when it concluded that the
Appellants failed to create a genuine issue of material
fact as to whether the conditions of confinement rose
to the level of a constitutional violation or that CCA
acted with deliberate indifference. Appellants claim the
district court improperly equated the law of pre-trial
8                                             No. 11-2950

detainees (which prohibits punishment) with that of
prisoners (which prohibits cruel and unusual punish-
ment). This argument is without merit. In its order, the
district court stated “[a]lthough [it] remains unconvinced
that the conditions in [the jail] are severe enough to
constitute constitutional violations, even assuming that
the conditions are severe enough[,] . . . the evidence
before the court shows that defendants were not de-
liberately indifferent to the conditions.” In a cor-
responding footnote, the district court simply noted
that although prisoners are protected under the Eighth
Amendment and pre-trial detainees are protected
under the Due Process Clause of the Fourteenth Amend-
ment, the same standard for identifying deliberate indif-
ference applies; for such an analysis to be properly
made, it would not matter whether the inmates in ques-
tion were pre-trial detainees or prisoners. This com-
parison was by no means the basis on which the court
denied injunctive relief and granted summary judgment,
nor was it the basis for the court’s denial of the motion
to amend judgment.


                  III. CONCLUSION
  For the forgoing reasons, we A FFIRM the judgment of
the district court.




                          9-14-12